


110 HR 4229 IH: To amend title 38, United States Code, to establish in

U.S. House of Representatives
2007-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4229
		IN THE HOUSE OF REPRESENTATIVES
		
			November 15, 2007
			Mr. Hall of New York
			 (for himself, Mr. Filner,
			 Mr. Space, and
			 Mr. Kagen) introduced the following
			 bill; which was referred to the Committee
			 on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to establish in
		  the Department of Veterans Affairs a Bonus Review Board.
	
	
		1.Short titleThis Act may be cited as the
			 Department of Veterans Affairs Management Accountability Act of
			 2007.
		2.Department of
			 Veterans Affairs Bonus Review Board
			(a)EstablishmentChapter
			 7 of title 38, United States Code, is amended by adding at the end the
			 following new section:
				
					713.Bonus Review
				Board
						(a)EstablishmentThere
				is in the Department a Bonus Review Board, which shall review proposed ratings,
				bonuses, and pay adjustments for covered employees of the Department and make
				recommendations to the Secretary with respect to the award of such ratings,
				bonuses, and pay adjustments.
						(b)Responsibilities(1)The performance review
				board of the Department shall submit to the Bonus Review Board a proposal for
				any rating, bonus, or pay adjustment recommended by the performance review
				board for a covered employee at least 30 days before the Secretary may award
				the rating, bonus, or pay adjustment.
							(2)Not later than 14 days after receiving a
				proposal submitted under paragraph (1), the Bonus Review Board shall meet to
				review the proposal and submit to the Secretary the recommendation of the Bonus
				Review Board with respect to whether or not the proposed rating, bonus, or pay
				adjustment should be awarded. In making a recommendation with respect to a
				proposed rating, bonus, or pay adjustment, the Bonus Review Board shall take
				into consideration the performance of the Department during the fiscal year
				preceding the year in which the recommendation is made, especially the
				performance of the Department with respect to claims backlog and waiting times
				for appointments at Department medical facilities.
							(3)The Secretary may not award a rating,
				bonus, or pay adjustment to any covered employee until the Secretary has
				received a recommendation from the Bonus Review Board with respect to that
				rating, bonus, or pay adjustment.
							(c)Membership(1)The Bonus Review Board
				shall be composed of six members as follows:
								(A)Two members appointed by the chairman
				of the Committee on Veterans’ Affairs of the House of Representatives.
								(B)Two members appointed by the chairman
				of the Committee on Veterans’ Affairs of the Senate.
								(C)One member appointed by the ranking member
				of the Committee on Veterans’ Affairs of the House of Representatives.
								(D)One member appointed by the ranking member
				of the Committee on Veterans’ Affairs of the Senate.
								(2)Each member of the Bonus Review Board
				shall—
								(A)not be or have ever been an employee
				of the Department;
								(B)shall not be a relative of any
				employee of the Department; and
								(C)have business experience and demonstrated
				expertise in managing human and financial resources.
								(3)Each member of the Bonus Review Board
				shall be appointed for a term of three years.
							(4)A vacancy in the Bonus Review Board
				shall be filled in the manner in which the original appointment was
				made.
							(5)(A)Members of the Bonus
				Review Board shall serve without compensation.
								(B)Members of the Bonus Review Board
				shall be allowed reasonable and necessary travel expenses, including per diem
				in lieu of subsistence, at rates authorized for persons serving intermittently
				in the Government service in accordance with the provisions of subchapter I of
				chapter 57 of title 5 while away from their homes or regular places of business
				in the performance of the responsibilities of the advisory committee.
								(6)The Bonus Review Board shall meet at
				least once annually.
							(d)Applicability of
				Federal Advisory Committee ActThe Federal Advisory Committee Act
				(5 U.S.C. App.) shall not apply to the Bonus Review Board.
						(e)Covered
				employeeFor the purposes of this section, the term
				covered employee means an employee of the Department who—
							(1)is employed in a
				Senior Executive Service position;
							(2)is appointed by the
				President, by and with the consent of the Senate; or
							(3)holds a position which has been excepted
				from the competitive service (as defined by section 2102 of title 5) by reason
				of its confidential, policy-determining, policy-making, or policy-advocating
				character.
							(f)Annual
				reportNot later than February 1 of each year, the Secretary
				shall submit to Congress a report on the bonuses awarded to covered employees
				during the preceding calendar year. Each such report shall contain for the year
				covered by the report—
							(1)the name of each
				person who served as a member of the Bonus Review Board;
							(2)the number of
				bonus proposals submitted to the Bonus Review Board;
							(3)the number of
				proposed bonuses that the Bonus Review Board recommended that the Secretary
				award to covered employees;
							(4)the number of
				bonuses the Secretary awarded to covered employees; and
							(5)the name of each
				covered employee who received a bonus and the amount of that
				bonus.
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
				
					
						713. Bonus Review
				Board.
					
					.
			(c)Effective
			 dateSection 713 of title 38, United States Code, as added by
			 subsection (a), shall apply with respect to any rating, bonus, or pay
			 adjustment awarded by the Secretary of Veterans Affairs after the date that is
			 60 days after the date of the enactment of this Act.
			
